               Case 20-50496-btb           Doc 12   Entered 05/14/20 14:25:15      Page 1 of 1


 1 WANGER JONES HELSLEY PC
     Riley C. Walter, CA Bar #91839
 2   265 E. River Park Circle, Suite 310
     Fresno, California 93720
 3   Telephone: (559) 490-0949
     Email: rwalter@wjhattorneys.com
 4
     Attorneys for Interested Party, Summer Solstice, LLC
 5

 6
                                    UNITED STATES BANKRUPTCY COURT
 7

 8                                           DISTRICT OF NEVADA

 9 In re:                                                      Case No. 20-50496
10 EXTRACTECH, LLC,                                            Chapter11
11
                      Debtor in Possession                     NOTICE OF NO CONSENT TO USE
12                                                             CASH COLLATERAL

13

14

15           NOTICE IS HEREBY GIVEN that, Summer Solstice, LLC (“Summer Solstice”) has not

16 consented to the use of any cash collateral pursuant to Bankruptcy Code § 363(c)(2)(A). Such consent

17 will be provided only in a writing subscribed by counsel of record for Summer Solstice and no party in

18 interest should not rely upon any purported oral consent.

19           NOTICE IS FURTHER GIVEN that the obligation to segregate and account for cash collateral

20 under Bankruptcy Code § 363(c)(4) remains in effect and has not been waived or modified. This

21 notice is without prejudice to any future consent, stipulation or agreement for use of cash collateral

22 that is consistent herewith. Summer Solstice reserves all rights.

23
     Dated: May 14, 2020                                      WANGER JONES HELSLEY PC
24

25                                                            By: ____________________________________
26                                                                 Riley C. Walter, Attorneys for
                                                                   Interested Party Summer Solstice, LLC
27

28

     {8110/075/01102164.DOCX}                             1
                                  NOTICE OF NO CONSENT TO USE CASH COLLATERAL
